Order entered April 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00363-CV

                           IN THE INTEREST OF K.G., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-10316-Z

                                             ORDER
       We GRANT court reporter Glenda E. Finkley’s April 19, 2015 request for extension of

time to file record and ORDER the reporter’s record be filed no later than May 1, 2015. If

necessary, the trial court must arrange for a substitute reporter. See TEX. R. APP. P. 28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and the parties.




                                                       /s/    CRAIG STODDART
                                                              JUSTICE